MEMORANDUM OPINION

                                           No. 04-11-00064-CR

                                       IN RE Ernest HASTINGS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis J. Speedlin, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: February 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 26, 2011, relator Ernest Hastings filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se “Motion to Quash Indictment and

Illegal Arrest.”    However, counsel has been appointed to represent relator in the criminal

proceeding pending in the trial court for which he is currently confined. A criminal defendant is

not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no

legal duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in

which the defendant is represented by counsel.                   See Robinson, 240 S.W.3d at 922.

Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro se

1
 This proceeding arises out of Cause No. 2010-CR-7940, styled State of Texas v. Ernest Hastings, pending in the
437th Judicial District Court, Bexar County, Texas, the Honorable Lori Valenzuela presiding.
                                                                                  04-11-00064-CR


motion filed in the criminal proceeding pending in the trial court. Accordingly, the petition for

writ of mandamus is denied. TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM
DO NOT PUBLISH




                                              -2-